       Case: 1:18-cv-08449 Document #: 13 Filed: 03/08/19 Page 1 of 4 PageID #:27



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 TYKEIA T. WRIGHT,

          Plaintiff,
                                                               Case No. 1:18-cv-08449
 v.
                                                            Hon. Judge John T. Tharp, Jr.
  PREMIER RECOVERY GROUP, INC.,

          Defendant.



               PLAINTIFF’S MOTION FOR DEFAULT JUDGMENTAGAINST
                PREMIER RECOVERY GROUP, INC. ON A SUM CERTAIN

      NOW comes TYKEIA T. WRIGHT (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”) and pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure,

requesting that this Honorable Court enter a Default Judgment against PREMIER RECOVERY

GROUP, INC., (“Defendant”) and in support thereof, stating as follows:

      1. On December 26, 2018, Plaintiff filed her Complaint for Relief Pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) against Defendant. The basis of Plaintiff’s Complaint is that

Defendant violated the FDCPA through its collection activities. Chiefly, Plaintiff alleges that

Defendant utilized deceptive and misleading collection practices to coerce payment from her.

      2. On January 10, 2019, Defendant’s Registered Agent, David Peltan, was served with a copy

of Summons and Complaint.

      3. On January 31, 2019, Defendant’s time to answer or otherwise plead elapsed.

      4. On February 1, 2019, after Defendant failed to answer or otherwise plead, Plaintiff filed a

Motion for Entry of Default. Attached to the Motion for Entry of Default was an affidavit signed

by the undersigned counsel attesting that service had properly been effectuated and Defendant was

                                                  1
     Case: 1:18-cv-08449 Document #: 13 Filed: 03/08/19 Page 2 of 4 PageID #:28



not in member of a protected category. A copy of Plaintiff’s Motion for Entry of Default was

mailed and emailed to Defendant and its registered agent.

   5.   On February 2, 2019, Registered agent for Defendant, David Peltan, responded to Plaintiff

counsel’s email and asked Plaintiff’s counsel to provide him with the settlement demand.        On

February 3, 2019, Plaintiff’s counsel provided Mr. Peltan with Plaintiff’s settlement demand. To

date, Plaintiff has not received any additional correspondence from the Mr. Peltan or any other

representatives working for the defendant.

   6. On February 12, 2019 this Honorable Court granted an Entry of Default against Defendant.

   7. Having gained an Entry of Default against Defendant, Plaintiff now moves this Honorable

Court to enter a Default Judgment on a Sum Certain against Defendant and in favor of Plaintiff.

   8. Defendant is aware of the instant proceedings and has willfully chosen not to enter the case

despite proper service.

   9.    Plaintiff seeks statutory damages pursuant to 15 U.S.C. §1692k (a)(2)(A) and payment

of his costs and reasonable attorney fees pursuant to 15 U.S.C. §1692k(a)(3).

                                      STATUTORY DAMAGES

   10. Plaintiff seeks statutory damages of the maximum allowed under the FDCPA, $1,000.00,

pursuant to 15 U.S.C. §1692k(a)(2)(A).       Based on Defendant’s conduct, Plaintiff believes this

Honorable Court should not hesitate to impose liability on Defendant to the fullest extent of the

law. Defendant’s conduct display violations of several hallmarks of the FDCPA, including

placing threatening phone calls to Plaintiff’s cellphone and giving her the false impression that it

had the legal ability to unilaterally garnish her wages without initializing legal proceeding in an

attempt to coerce Plaintiff into paying the subject debt.

   14. Defendant has clearly demonstrated a lack of respect for the law and legal process. It has

had notice of this lawsuit. Rather than avail itself of the legal process, Defendant has willfully

                                                 2
     Case: 1:18-cv-08449 Document #: 13 Filed: 03/08/19 Page 3 of 4 PageID #:29



chosen not to participate and as such has waived its right to be given any benefit by this Honorable

Court.

                                   ATTORNEY FEES AND COSTS

   15. Plaintiff seeks $4,607.90 in reasonable attorney fees and costs pursuant to 15 U.S.C.

§1692k(a)(3). See attached Exhibit A is a true and correct itemization of Plaintiff’s reasonable

attorney fees and costs and attached Exhibit B is a true and correct copy of an affidavit endorsed

by the undersigned.

   WHEREFORE, Plaintiff TYKEIA T. WRIGHT, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Entering a Default Judgment against PREMIER RECOVERY GROUP, INC., and in favor
      of Plaintiff;

   b. Awarding Plaintiff statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)
      against PREMIER RECOVERY GROUP, INC., and in favor of Plaintiff;

   c. Awarding Plaintiff $4,607.90 in costs and reasonable attorney fees pursuant to 15 U.S.C.
      §1692k(a)(3) against PREMIER RECOVERY GROUP, INC., and in favor of Plaintiff;

   d. Allowing judgment interest to be added; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 8, 2019                            Respectfully submitted,

                                                s/ Nathan C. Volheim
                                                Nathan C. Volheim, Esq. #6302103
                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd.
                                                2500 Highland Avenue, Suite 200
                                                Lombard, Illinois 60148
                                                (630) 568-3056 (phone)
                                                (630) 575-8188 (fax)
                                                nvolheim@sulaimanlaw.com




                                                   3
     Case: 1:18-cv-08449 Document #: 13 Filed: 03/08/19 Page 4 of 4 PageID #:30



                                CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that March 8, 2019, he caused
a copy of the foregoing PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
WEINBERG MEDIATION GROUP, LLC ON A SUM CERTAIN, to be served by U.S. Certified
mail, electronic mail and email on:


                                  Premier Recovery Group, Inc.
                                       c/o Registered Agent
                                        Peltan Law, PLLC
                                         128 Church Street
                                  East Aurora, New York 14502
                                   davidpeltan@peltanlaw.com

                                  Premier Recovery Group, Inc.
                                  225 Great Arrow, Suite 212A
                                    Buffalo, New York 14207
                                  Greensquare.corp@gmail.com

                                   Green Square Corporation
                                255 Great Arrow Drive, Suite 201
                                   Buffalo, New York 14207
                                     info@greensquare.com
                                 Greensquare.corp@gmail.com



                                                             s/ Nathan C. Volheim
                                                             Nathan C. Volheim, Esq.




                                                 4
